Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors phone (248) 203-0080 fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.sucpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement (FormS-8) pertaining to the Stock Incentive Plan of 2011 and Employee Stock Discount Purchase Plan of Diversified Restaurant Holdings, Inc. of ourreport datedMarch 28, 2011 and updated April 11, 2011, with respect to the consolidated financial statements of Diversified Restaurant Holdings, Inc. and Subsidiaries included in its Annual Report (Form10-K) for the fiscal year ended December26, 2010, as amended, filed with the Securities and Exchange Commission. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan June 24, 2011
